Citation Nr: 1530364	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  08-35 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1969.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined the Veteran was not competent to handle the disbursement of VA funds.  The Veteran filed a Notice of Disagreement (NOD) in January 2007.  The RO issued a Statement of the Case (SOC) in October 2008.  In November 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In November 2014, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that pertinent evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2015 Supplemental SOC (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

In his November 2008 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference hearing at the local RO.  In two letters dated in April 2015, the Veteran was notified that his Board videoconference hearing had been scheduled for May 2015.  However, the April 2015 letters did not contain the Veteran's correct mailing address and were returned to VA as undeliverable.  However, another letter dated in April 2015 containing a different address for the Veteran (and the same address that the VA Medical Center (VAMC) has on file for the Veteran) was not returned as undeliverable.  This alternate address appears to be the Veteran's correct mailing address.  The Veteran failed to appear for his scheduled Board hearing, and the wrong mailing address on his letters may have been the reason for this failure to report.  Thus, the Board finds that the Veteran must be rescheduled for another Board hearing, and he must receive notice of this hearing at his correct mailing address.  A remand is required in order to afford the Veteran his clearly requested Board videoconference hearing at the local RO in Cleveland, Ohio.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the local RO in Cleveland, Ohio, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing at his correct mailing address.  This notice letter must be documented in the claims file.

The Veteran's correct mailing address is: 
Mr. L.A.Z., C/O Forrest VA Group Home
1201 East Avenue
Akron, Ohio 44307
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




